Citation Nr: 0828299	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of a 
right foot exostectomy, status-post fracture.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for throat cancer, 
status post laryngectomy.

5.  Entitlement to an initial compensable rating for a 
deviated nasal septum.

6.  Entitlement to an initial compensable rating for a scar 
of the right foot.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, on behalf of the RO in Jackson, 
Mississippi, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Jackson, Mississippi 
in April 2005 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.  In April 2006, the 
Board remanded the claims for further development.  

The Board received correspondence from the veteran, through 
his congressman, in March 2007 which appears to raise a new 
claim for disabilities associated with exposure to herbicides 
in Korea.  This claim is referred to the agency of original 
jurisdiction for appropriate disposition.


FINDINGS OF FACT

1.  The record does not demonstrate credible medical evidence 
of a nexus between the veteran's in-service complaints of 
hemorrhoids to a current diagnosis of the same.

2.  The veteran's pre-service right foot injury increased in 
severity beyond its natural progress during his active 
service resulting in surgery and the current arthritis of the 
right metatarsal bones.  

3.  Heart disease, including arteriosclerotic heart disease, 
coronary artery disease, and ischemic heart disease were 
first manifested many years after the veteran's service and 
have not been medically related to his service. 

4.  Throat cancer, status post laryngectomy, was first 
manifested many years after the veteran's service and has not 
been medically related to his service. 

5.  The medical evidence does not demonstrate obstruction of 
either of the veteran's nasal passages. 

6.  The veteran's right foot scar covers less than 144 square 
inches, is not painful, and does not lose covering. 


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The veteran has arthritis of the right foot metatarsal 
bones, status post exostectomy, as the result of aggravation 
during his active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).

3.  Heart disease, including arteriosclerotic heart disease, 
coronary artery disease, and ischemia were not incurred or 
aggravated in the veteran's active duty service; nor may 
heart disease be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Throat cancer, status post laryngectomy, was not incurred 
or aggravated in the veteran's active duty service; nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The criteria for an initial compensable rating for a 
deviated nasal septum are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 
6502 (2007).

6.  The criteria for an initial compensable rating for a scar 
of the right foot are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.118, DC 7805 (2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2001 and September 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the initial notice told the veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The September 2006 notice 
informed the veteran of the information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the April and December 
2007 supplemental statements of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment and personnel records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  

VA attempted to examine the veteran.  As part of the Board's 
April 2006 remand, examinations were scheduled for the 
veteran on each of the claims, to further develop the record.  
On July 28, 2006, the veteran was notified at his correct 
address of his appointments, as well as the necessity of 
keeping them.  He failed to report to these examinations.  He 
was notified in the April 2007 supplemental statement of the 
case of the provisions of 38 C.F.R. § 3.655 and the need to 
show good cause for failure to report.  In response, the 
veteran sent a letter with duplicate medical records through 
his congressman, which did not contain a statement as to why 
he did not report.  A December 2007 supplemental statement of 
the case was issued. 

The veteran is reminded that the "duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of the veteran's cooperation in 
obtaining pertinent medical evidence, VA has no further 
obligation. The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for several 
disabilities, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hemorrhoids 

Service medical records show that the veteran complained of 
hemorrhoids on several occasions during service, specifically 
in January, July, and September 1980, and in April 1982.  In 
December 1980, he also presented with complaints of red 
rectal bleeding.  His retirement examination, in May 1988, 
was negative for any complaints or findings of hemorrhoids, 
and clinical evaluation of the anus and rectum was normal.  

Private post-service treatment records show that in May 2006, 
the veteran underwent a colonoscopy.  Internal hemorrhoids 
were noted.  The remaining post-service treatment records, 
however, are negative for a diagnosis.  By order of the 
Board's April 2006 remand, the veteran was scheduled for a VA 
examination in August 2006 to determine whether he currently 
had hemorrhoids, and if so, whether there was a medical nexus 
to service.  The veteran failed to report to this examination 
without explanation.  

The veteran has not submitted medical evidence of a nexus 
between the in-service complaints of hemorrhoids and a 
current diagnosis of the same.  Although VA attempted to 
obtain such medical evidence by providing the veteran an 
examination, the veteran failed to cooperate.  As such, there 
is no medical evidence of a nexus.  The preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Without 
credible medical nexus evidence, service connection must be 
denied.  

Right Foot

The veteran contends that a preexisting right foot disorder 
was aggravated during service.  Specifically, in his April 
2007 hearing before the undersigned, the veteran testified 
that a horse fell on his foot in 1967, prior to active duty.  
This is consistent with his previous testimony before a 
Decision Review Officer in November 2002.  He contends that 
the marching and standing required in his duties aggravated 
his prior disorder, resulting ultimately in a surgical 
procedure while on active duty. 

The veteran's May 1968 induction examination is negative for 
a finding of a right foot disorder.  Nor did he convey a 
history of a foot disorder at that time.  In June 1968, 
however, the veteran presented with complaints of pain in the 
right foot after having sprained it two days prior.  At this 
point, he reported generally that he had a history of a pre-
service foot injury.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; see also, Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection 
rather than for service-connected aggravation.  Id. 

In this case, the veteran's induction examination makes no 
notation of a right foot disorder.  While the veteran's 
current statements may be taken as clear and unmistakable 
evidence of a preexisting foot disorder, i.e., that the foot 
was broken by a horse, there must also be clear and 
unmistakable evidence that the foot disorder was not 
aggravated by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2007).

Here, service treatment records show that in January 1971, 
the veteran reported pain and swelling in the foot.  The 
concurrent x-ray was noted in the clinical record to be 
negative; however, the actual x-ray report showed early 
sclerotic changes.  In May 1972, the veteran received a 
temporary profile.  Six years later, in September 1978, the 
veteran complained of persistent right foot pain, with 
increasing difficulty with prolonged standing and running.  
The x-ray revealed bony changes of the navicular bone and 
exostosis of the right foot.  Surgery was recommended at that 
time. 

In February 1979, the veteran underwent exostectomy of the 
right foot, dorsally.  It was noted that he had pain over an 
old fracture site of the right foot dorsally, and he desired 
an attempt at surgical correction.  He reported the prior 
injury of the right foot in 1967.  Examination showed limited 
motion of the lesser tarsal joints of the right foot.  X-rays 
showed that the joints of the right foot were disrupted.  
After the surgery, in March 1979, he had pain with pressure 
on the right foot.  The post- surgical process was found to 
be satisfactory and he was to begin normal ambulation, though 
an infection delayed healing.  He was assigned a temporary P3 
profile.  

In May 1980, after continued complaint of pain and 
limitation, the veteran was assigned a permanent profile due 
to his right foot disability.  In September 1985, he was 
found to have a large deformity of the dorsal right foot with 
numbness.  On his retirement examination in April 1988, the 
veteran was found to be status post crush injury to the right 
foot in 1967 and status post resection exostosis in February 
1979.  The physical profile of L3 was noted.

On the basis of this evidence, the record does not present 
clear and unmistakable evidence that the veteran's right foot 
disorder did not undergo an increase in severity.  To the 
contrary, the service treatment records show a steadily 
increasing level of foot disability, which culminated in a 
surgical procedure to attempt to correct the problem.  There 
is no evidence that this increase followed the natural 
progress of the pre-service injury.  The veteran continued to 
have pain thereafter and was given a permanent profile.  The 
presumption of soundness, therefore, has not been rebutted.

Post-service treatment records confirm that the veteran 
continues to receive treatment for his right foot residuals, 
namely severe arthritis of the midtarsal bones.  See private 
record, received in February 2002.  Furthermore, in his 2005 
hearing before the undersigned, he testified credibly as to 
the current symptoms he experiences, mainly that he has 
limited function of his foot.  

The record establishes that the veteran's right foot disorder 
became chronically worse during service.  Furthermore that 
there has been a continuity of right foot symptomatology 
since service.  Accordingly, giving the veteran the benefit 
of the doubt, service connection is warranted for the right 
foot disability. 

Heart Disease

The veteran contends that he had a heart attack in service, 
and therefore his current heart problems should be service-
connected.  The medical evidence reveals that the veteran has 
a current diagnosis of ischemia, with a history of heart 
disease, variously diagnosed as arteriosclerotic, coronary 
artery, and ischemic in nature.  

Service treatment records are negative for a diagnosis of any 
of these heart disorders.  They are also negative for a 
myocardial infarction, commonly referred to as a heart 
attack.  They do show, however, that on a tri-annual 
examination, in October 1971, the veteran responded "yes" 
to having or having had shortness of breath, pain or pressure 
in the chest, and high or low blood pressure.  Clinical 
evaluation of the heart at that time was normal.  In October 
1974, the veteran complained of pains in the chest and that 
it was hard to breathe.  He also reported sinus and 
gastrointestinal symptoms.  He was treated with Robitusson 
and released. 

In December 1983, the veteran reported to the emergency room 
and complained of numbness and chest pain on the right side 
of his body.  He also had point tenderness to the chest.  An 
electrocardiogram was done and was found to be normal.  The 
discharge diagnosis was musculoskeletal pain, as opposed to a 
cardiac pathology.  In a follow-up visit the veteran reported 
no chest pain since the prior emergency room visit.  He had a 
normal chest X-ray.   

On his over-40 examination in April 1987, the veteran 
responded "yes" to having or having had shortness of breath 
and pain or pressure in the chest.  The examiner noted that 
he had six months of exertional chest pain and dyspnea and 
that the pain was retrosternal, pressure type.  In May 1987, 
it was noted that his electrocardiogram was essentially 
within normal limits and his cardiovascular history and 
physical were essentially negative.  In November 1987, he was 
referred for additional testing to rule out coronary artery 
disease.  The results from a stress test and a redistribution 
thallium study were both normal.  

On his retirement examination in April 1988, the veteran 
underwent an electrocardiogram which was read as being 
equivocal, showing a possible abnormality.  In a secondary 
cardiovascular screening, it was noted that the veteran had 
an abnormal stress test that was nondiagnostic of ischemia.  
The thallium test continued to be normal.  No therapy was 
recommended.  The veteran was cleared for unsupervised 
exercise.  Thus, in sum, after extensive testing, no heart 
disability was diagnosed in service.  

Although the veteran's treatment in service revealed no 
underlying heart pathology, VA did attempt to determine 
whether his current diagnoses were related to the instances 
of chest pain noted in service.  The veteran failed to report 
to that examination.  He has not submitted any evidence on 
the issue of nexus.  Therefore, there is no credible medical 
evidence linking the veteran's current diagnoses to his 
service.  Without such nexus evidence, direct service 
connection cannot be granted.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, heart disease) manifested itself to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran separated from 
service in June 1988.  Post-service medical records, which 
date from December 1993 forward, show that the first 
documented instance of treatment relating to the heart is in 
September 2000.  At that time, the veteran sought hospital 
treatment for chest pains.  The ensuing stress test done was 
suggestive of ischemic heart disease.  The veteran was 
advised to get a cardiac catheterization, which later records 
(in February 2001) show was done.  These records, therefore, 
confirm initial treatment for heart disease more than 12 
years from the veteran's 1988 separation.  Accordingly, the 
presumption does not apply.

In all, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection for a heart 
disability is denied.

Throat Cancer 

The veteran seeks service connection for his residuals of 
throat cancer, status post laryngectomy.  From his hearing 
before the undersigned in April 2005,  he appears to contend 
that he had sore throats in service, similar to that which he 
experienced just prior to his cancer diagnosis in 1996.  
Particularly, he testified that when he would lose his voice 
in service, he was sent to the unit dispensary and told he 
had some irritation and was given throat lozenges.  
Additionally, from correspondence received at the Board 
through his congressman in February 2007, it also appears 
that he alternatively contends that this is the result of 
exposure to Agent Orange while stationed in Korea.  

Service treatment records show that in June 1968, the veteran 
complained of a sore throat with productive cough for one 
week.  He was assessed with an upper respiratory infection.  
More than ten years later, in December 1979, he reported 
having a three-day history of a sore throat and trouble 
swallowing.  The assessment was strep throat.  In April 1984, 
he complained of a one-day history of sore throat, coughing, 
and body aches.  On examination, his throat was found to be 
red and swollen and the assessment was that he had a cold.  
He was seen again the next day and reported difficulty in 
swallowing.  The assessment was strep pharyngitis.  On 
retirement examination in April 1988, clinical evaluation of 
his throat was normal. 

Post-service records show that in June 1996, the veteran 
reported to his private physician that he had a several month 
history of hoarseness.  He reported his tobacco use as more 
than 50 pack years.  Examination revealed hyperkeratosis of 
the vocal cords.  The veteran underwent a surgical procedure 
to rule out squamous cell cancer of the larynx.  The biopsy 
revealed "no invasive tumor."

Records in December 2000 show that the veteran continued to 
suffer from significant hoarseness.  He underwent a total 
laryngectomy at that time.  The pathology report confirmed 
squamous cell carcinoma of both vocal cords.  

Based on the veteran's contentions that his sore throats in 
service may be associated with his eventual cancer which was 
diagnosed in 2000, the Board requested that he undergo a VA 
examination to determine the nature of his residuals from the 
laryngectomy as well as the etiology of the disease.  The 
veteran failed to report for this examination.  Additionally, 
he has not submitted medical evidence of the alleged 
relationship between his sore throats in service and his 
current disorder. 

Notably, there is no medical evidence even suggesting a nexus 
in this case.  The veteran was treated for an upper 
respiratory infection, a cold, and strep throat over the 
course of his 20 years in service.  He had been out of 
service for nearly 10 years before a significant condition 
referable to his throat was noted (i.e., the diagnosis of 
hyperkeratosis of the vocal cords in 1996).  This is evidence 
against the claim, because evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In sum, the evidence does not show that the veteran's 
current disability is medically related to his service.  
Direct service connection is not warranted under these 
circumstances. 

Referable to the veteran's contention of exposure to 
herbicides in Korea, VA has acknowledged that evidence 
received from the Department of Defense (DoD) shows that 
there were exposures outside of Vietnam.  Troops of the 
Republic of Korea sprayed an area from the Korean 
demilitarized zone fence, 350 yards south, from April 1968 to 
July 1969.  DoD has reported that this affected the four 
combat brigades of the 2nd Infantry Division, the 3rd Brigade 
of the 7th Infantry Division, and associated field artillery, 
signal, and engineer troops.  

The veteran's service personnel record is in evidence and 
confirms that he was stationed in the Republic of Korea from 
April 8, 1969 to November 6, 1970, thus overlapping the 
spraying period for three months.  His military occupational 
specialty (MOS) was in food service during his entire 20 year 
period of service.  Unfortunately, his personnel records are 
not complete, and do not show the exact unit to which he was 
assigned prior to 1974.  However, a review of the service 
treatment records shows that in June 1969, the veteran was 
treated in sick call at the battalion aid station for the 2nd 
Battalion, 8th artillery group.  Furthermore, in 
correspondence to his congressman in May 2001, he reported 
that he had been with the 7th Division, 1-8th Field Artillery.  
Neither of these groups is listed by DoD as being in the 
strip of land next to the DMZ that was treated with an 
herbicidal agent. 

If the credible evidence demonstrates that a veteran was 
stationed with an affected unit, further development is 
required to determine whether such exposure actually 
occurred.  In this case, as the evidence does not show that 
the veteran was in a unit in the recognized area of the 
spraying, no further development is warranted.  As exposure 
to herbicides has not been found, a discussion of presumptive 
service connection for diseases associated with such exposure 
is not necessary. 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The record shows that in 
June 1996, the veteran had vocal cord hyperkeratosis and 
underwent a surgical procedure to rule out squamous cell 
cancer of the larynx.  The biopsy revealed no invasive tumor; 
however, the veteran continued to have significant 
hoarseness.  In August 2000, the veteran underwent a total 
laryngectomy.  The surgical pathology report at that time 
revealed squamous cell carcinoma.  As the first documented 
diagnosis of a malignant carcinoma is more than one year from 
the veteran's separation, this presumption is not applicable 
to the veteran's case. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for residuals of throat cancer, status 
post laryngectomy, is denied.

Disability Evaluations

The veteran seeks compensable disability evaluations for his 
two service-connected disabilities.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in appeals 
concerning the assignment of an initial rating, such as 
these, higher evaluations are available for separate periods 
based on the facts found during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Deviated Nasal Septum

Service connection was established for a deviated septum 
effective in September 2000 and was evaluated as 
noncompensable under 38 C.F.R. § 4.97, DC 6502.  The veteran 
appealed this initial rating.

Under the applicable criteria, there is one rating, that of 
10 percent, which is assigned for traumatic nasal septum 
deviation.  It requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.

The veteran failed to report to his August 2006 examination 
scheduled to determine the severity of his service-connected 
disability.  The claim, therefore, will be decided on the 
basis of the evidence of record during the applicable time 
period, that is, from September 2000 forward.  This includes 
private treatment records dated in September 2000, January to 
February 2001, and May 2006, as well as VA outpatient 
clinical records dated from January 2001 to May 2003.  Also 
of record are the transcripts from the veteran's two hearings 
on appeal, in November 2002 and April 2005, as well as 
personal correspondence.  

Of particular note, the veteran testified in his hearing 
before the undersigned that he no longer breathes through his 
nose due to the laryngectomy that he underwent in August 
2000.  This is confirmed through his medical records.  Thus, 
he has no personal statements referable to the blockage that 
his deviated septum may or may not create.  

The private records described above show treatment for 
unrelated disorders, specifically heart disease and throat 
cancer.  VA outpatient clinical records, on the other hand, 
show more generalized treatment and include reference to the 
veteran's nasal passages.  In May 2001, the veteran reported 
for an ear, nose, throat consultation to establish primary 
care through VA.  At that time, the twisting of the dorsum of 
the nose was noted, but the intranasal findings were "fairly 
clear and straight."  There was "no purulence, crusting, or 
polyps."  A check-up in December 2001 indicated that the 
nasal mucus was slightly edematous, but nonerythematous.  
These findings were repeated in a March 2002 treatment 
record.  In November 2002, a view of the veteran's nasal 
passage showed moderately enlarged turbinates, but no 
obstruction was noted.  The remainder of the records do not 
show findings referable to the nasal passage.

This evidence does not demonstrate obstruction of either of 
the veteran's nasal passages sufficient to warrant the 
compensable (10 percent) rating under DC 6502.  Specifically, 
there is no showing of 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Instead, over the course of the long appeal, there has been 
only one occasion where moderately enlarged turbinates were 
found; the remainder of the evidence shows no obstruction at 
all.  As the veteran's disability has remained stable 
throughout the course of the appeal, there is no basis on 
which to stage ratings.  A compensable rating for the 
veteran's deviated septum is not warranted. 
	
Right Foot Scar 

Service connection was established for the scar on the 
veteran's right foot which resulted from his in-service 
exostectomy.  The scar was assigned a noncompensable 
evaluation under 38 C.F.R. § 4.118, DC 7805 (2002).  The 
regulations pertaining to the evaluation of scars were 
revised during the pendency of the appeal, effective August 
30, 2002.  See Schedule for Rating Disabilities, The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2007)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The veteran was provided the revised rating criteria in a 
supplemental statement of the case dated in November 2007 and 
those criteria were considered at that time.    Therefore, 
there is no prejudice to the veteran for the Board to 
consider the original and revised version of the rating 
criteria herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

According to the Schedule in effect prior to August 2002, 
diagnostic codes 7800, 7801, and 7802 dealt with scars to the 
head, face, or neck, or scars that were the result of burns.  
As none of those apply to the veteran's scar in this case, 
they are discussed no further.  DC 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Schedule, DC 7800 still rates scars 
of the head, face, and neck and is therefore inapplicable in 
this case.  DC 7801 applies to scars, other than on the head, 
face, or neck, that are deep or that cause limited motion.  
DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2007).
  
The veteran was scheduled for an examination to determine the 
severity of his service-connected scar in August 2006; 
however, he failed to report.  The claim will be decided, 
therefore, on the record as it stands.  Service treatment 
records documenting the February 1979 surgery indicate that 
the veteran had a scar running medial to lateral over the 
cuneiform cuboid area, i.e., across the top of his foot.  
Private and VA records are negative for complaint or 
treatment of the scar itself.  In his April 2005 hearing 
before the undersigned, the veteran testified that his scar 
was not painful.  He further indicated that the scar did not 
break down or become ulcerated.  His main concern was inside 
the foot itself, as opposed to the scar.  

This evidence does not support a compensable rating for the 
veteran's service-connected scar under either the old or 
revised criteria.  The veteran personally testified that the 
scar was not painful and did not ulcerate or lose covering.  
There is no evidence that the scar limits the function of the 
foot.  Indeed, the veteran testified that his pain and 
limitation is coming from within his foot, rather than from 
the scar.  Furthermore, while an exact measurement is not of 
record, it is known that the scar stretches across the top of 
the veteran's foot, and by that description, its size must be 
less than an area of 144 square inches.  In all, the evidence 
does not suggest that the veteran has experienced, at any 
time during the appeal period, any symptoms associated with 
the scar.  As such, a compensable rating is not warranted.  

Other Criteria and Extraschedular Rating

For the disabilities evaluated here, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2007) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for arthritis of the right 
foot metatarsal bones, status post exostectomy, is granted. 

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for residuals of throat 
cancer, status post laryngectomy, is denied.

Entitlement to an initial compensable rating for a deviated 
nasal septum is denied.

Entitlement to an initial compensable rating for a scar of 
the right foot is denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


